Citation Nr: 1719329	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-18 052	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for hypertension associated with diabetes mellitus type 2.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for hypertension as secondary to the service-connected disability of diabetes mellitus type 2.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2010, the Veteran filed a service-connection claim for "hypertension secondary to diabetes."  The Veteran is service-connected for diabetes mellitus type 2.  See rating decision of September 2010.

By a filing of May 2017, the Veteran stated, "I wish to drop all appeals related to my Veteran's benefits that was filed several years ago."  


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2016). 

In the present case, because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
G. A. Wasik
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


